SUMMARY ORDER

Appellants Sayed Khalifa and Amany Corp. appeal from a grant of summary judgment and denial of their cross-motion, entered by the United States District Court for the Northern District of New York (McAvoy, J.) on January 9, 2008. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Our previous opinion, Field Day LLC v. County of Suffolk, forecloses the challenges to the Coventry Mass Gathering Law. 463 F.3d 167 (2d Cir.2006). In Field Day, we upheld the constitutionality of a mass gathering law substantively identical to the one at issue in this case.
We have reviewed the remaining arguments, and find them to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.